            Case 1:21-cv-04436-JPC Document 23 Filed 08/19/21 Page 1 of 1




      SHERRI A. JAYSON
      SJAYSON@TYSONMENDES.COM
      DIRECT: (929) 526-5766


                                                             August 16, 2021


                                                   Defendant's request is granted. Defendant
By ECF and Email                                   Cayuga Home for Children, Inc. shall answer,
(CronanNYSDChambers@nysd.uscourts.gov)             and file a premotion letter by August 31,
Hon. John P. Cronan                                2021.
United States District Court
Southern District of New York   SO ORDERED.                      _____________________
500 Pearl Street, Courtroom 12D Date: August 18, 2021              JOHN P. CRONAN
New York, NY 10007              New York, New York              United States District Judge

         Re:     W.P.V., on his own behalf and on behalf of his minor child, W.P.O. v. U.S., et al.
                 Docket No.: 21-CV-04436

Your Honor:

        We represent Defendant Cayuga Home for Children, Inc. d/b/a Cayuga Centers in this
action. The parties continue their attempts to resolve this case, but our discussions have been
delayed in part due to scheduling conflicts and vacations. As such, we respectfully request a
further extension of time to answer and/or to file a pre-answer motion to dismiss conference
request letter on behalf of Cayuga to August 31, 2021. Plaintiff’s counsel consents to this
application.

                                                              Very truly yours,


                                                              Sherri A. Jayson

cc:      All Counsel of Record (By ECF Only)
